DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because said abstract contains “the invention relates to…”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-13, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiner et al (US 9,549,787), hereinafter Leiner.
Regarding claim 1, Leiner teaches a device for preparing a cosmetic composition, the device comprising: a structure defining a housing (31 & 21, Fig 1-8) receiving removably at least one capsule (22, encapsulated by 23 and 21), the or at least one of the capsules containing at least one constituent of the cosmetic composition (42), an outlet nozzle opening (33) at one end of the housing, suitable for being fluidically connected to an opening of a receptacle (34) or to a preform intended to form the receptacle, and a piston (11 & 21) movable in translation in relation to the structure in the housing, the piston comprising at least one piston head (25 & 55) arranged in the housing, the piston being suitable for perforating (through 23) the or each capsule on either side, and conveying contents of each capsule to the outlet nozzle (as shown in Fig 3-4), characterized in that the head or at least one of the heads of the piston is suitable for forming a cap (55) of the receptacle connected to the outlet nozzle (as shown in Fig 4; Col 16, Ln 43-57). 
Leiner further teaches in claim 2 a plurality of piston heads (25 & 55) arranged in the housing separated from one another along the longitudinal axis (X-X'), each head apart from a first head positioned furthest from the end (as shown in Fig 2), defining a conduit (19) opening onto two opposite faces of the head along the longitudinal axis (X-X'); 
in claim 3 wherein each head apart from the first head, is suitable for being fastened to a preceding head, the heads engaging to form the cap (as shown in Fig 3 or 4); 	  
in claim 4 wherein each conduit receives the preceding head, in a snap-locking manner, so as to seal the conduit (as shown in Fig 3 or 4);   
in claims 5, 11-13 (claim limitations are the same, so treated together) wherein the cap is suitable for receiving a member (33 or 35) for dispensing the cosmetic composition contained in the receptacle; 
in claim 7 the steps of providing a device (Fig 1-4) according to and at least one capsule (22, encapsulated by 23 and 21) containing at least one constituent (42) of the cosmetic composition arranged in the housing (31 & 21) positioning of a receptacle (32) or a preform, connected to the outlet nozzle (33; as shown in Fig 2-4); movement of the or each head (25 & 55) of the piston (11 & 21) in the housing toward the end, perforation of each capsule (through 23) on either side of the capsule and conveyance of the contents of each capsule toward the end (Fig 3-4); extrusion of the contents of each capsule into the receptacle or against the preform, through the outlet nozzle, and obtaining the cosmetic composition (as shown in Fig 3-4), the receptacle defining an opening at the nozzle (as shown in Fig 4); and movement of at least one of the piston heads through the opening of the receptacle, so as to form a cap (55) for the receptacle;  
in claim 8 wherein the device comprises a plurality of piston heads (25 & 55), the step of moving the piston comprising at least one substep of fastening one of the heads to another of the heads the heads fastened to one another forming the cap (as shown in Fig 3);
in claim 10 wherein the fastening substep comprises receiving one of the fastened heads in a conduit (19) defined by the other fastened head, so as to seal the conduit (as shown in Fig 3);
in claims 18 and 19 (claim limitations are the same, so treated together) wherein during the piston movement and extrusion steps, the piston, a side wall of each capsule, the outlet nozzle and the receptacle or the preform engage to form a circulation channel fluidically isolated from the outside (as shown in Fig 3-4);  
in claim 20 the following steps: - providing a device (Fig 1-4), and at least one capsule (22, encapsulated by 23 and 21) containing at least one constituent (42) of the cosmetic composition arranged in the housing (31 & 21); positioning of a receptacle (32) or a preform, connected to the outlet nozzle (33, as shown in Fig 2-4); movement of the or each head (25 & 55) of the piston (11 & 21) in the housing toward the end, perforation of each capsule (through 23) on either side of the capsule and conveyance of the contents of each capsule toward the end (Fig 3-4); extrusion of the contents of each capsule into the receptacle or against the preform, through the outlet nozzle, and obtaining the cosmetic composition (as shown in Fig 3-4), the receptacle defining an opening at the nozzle (near 34); and movement of at least one of the piston heads (55) through the opening of the receptacle, so as to form a cap for the receptacle (as shown in Fig 4). 
  
Allowable Subject Matter
Claims 6, 10, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,143,535 to Peuker et al and US 9,162,199 to Sasaki et al are directed to the state of the art as teachings of the claimed invention such as a device for mixing one or more ingredients using a plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754